DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
For more information about eTerminal Disclaimers, refer to
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 13-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6-10, 13, 16, and 20 of Application No. 16778264. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following: 
Claims 1 and 16 of the instant application are obvious over claims 1, 6 and 20 of U.S. Application No. 16778264 which discloses a laundry treating apparatus comprising: a drum configured to receive laundry (drum disposed in the tub is implied and obvious) and to rotate about a rotation axis that extends in a front-rear direction of the laundry treating apparatus, and a lifter that is disposed on an inner circumferential surface of the drum, and that is configured to rotate about the rotation axis based on rotation of the (see Claim 1 of App. # 16778264) and wherein the frame sidewall further defines a water flow through-hole (implying a second water flow through-hole that is at a lateral surface of the lifter frame) that is in communication with an inside of the lifter frame and an outside of the lifter frame (see Claim 6 of App. # 16778264) and where in the  frame upper plate that defines a first water flow through-hole (implying the first water flow through-hole at an upper surface of the lifter frame) that communicates with an inside of the lifter frame and an outside of the lifter frame, wherein the frame cover comprises: a cover upper plate having an inner surface that faces the frame upper plate, the cover upper plate defining a water flow discharge hole (implying the hole to be located at a part of an upper surface of the frame cover) configured to discharge, into the drum, washing water having passed through at least one of the first water flow through-hole and a cover sidewall that extends from the cover upper plate to the frame base, the cover sidewall having a lower end coupled to the frame base and an upper end connected to the cover upper plate (see Claim 20 of App. # 16778264).
Claim 13 of the instant application is obvious over claims 7 and 16 of U.S. Application No. 16778264 which discloses wherein the frame cover is made of metal (see Claim 7 of App. # 16778264) and  that the lifter frame made of synthetic resin (see Claim 16 of App. # 16778264)
Claim 14 of the instant application is obvious over claims 8, 9 and 10 of U.S. Application No. 16778264 which discloses wherein the frame base defines a seating groove (see Claim 8 of App. # 16778264)  wherein the seating groove extends along a circumference of the frame base (see Claim 9 of App. # 16778264) wherein the frame cover comprises a coupling tab that protrudes from the lower end of the frame cover (same as lower end cover sidewall), and wherein the frame base defines a tab binding port in the seating groove, the tab binding port being configured to receive the coupling tab based on the frame cover being coupled to the frame base (see Claim 10 of App. # 16778264).
Claim 15 of the instant application is obvious over claim 13 of U.S. Application No. 16778264 which discloses that the lifter comprises: a plurality of front lifters disposed at a front portion of the drum and arranged along a circumferential direction of the drum; and a plurality of rear lifters disposed at rear sides of the plurality of front lifters and arranged along the circumferential direction of the drum.
Claims 1 and 6-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10-12 and 15 of Application No. 16778280. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following: 
Claim 1 of the instant application is obvious over claims 10-12 of U.S. Application No. 16778280 which discloses a laundry treating apparatus comprising: a drum configured to receive laundry and to rotate about a rotation axis that extends in a front-
Claim 6 of the instant application is obvious over claim 10 of U.S. Application No. 16778280 which discloses the lifter frame comprising a spacer that protrudes from the frame upper plate toward an inner surface of the frame cover (implying toward cover 
Claim 7 of the instant application is obvious over claim 11 of U.S. Application No. 16778280 which discloses that the spacer is spaced apart from the inner surface of the frame cover (implying cover upper plate).
Claim 8 of the instant application is obvious over claim 12 of U.S. Application No. 16778280 which discloses that the spacer is in contact with the inner surface of the frame cover (implying cover upper plate).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 14-21 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US-20170191202-A1) in view of Keudell et al. (DE4041324C2).
Regarding claims 1 and 16, Lee et al. teaches a laundry treating apparatus (Fig.1, [0024]) comprising: a tub configured to receive washing water (see [0032]); a drum disposed in the tub (see [0055]) and the drum (20) configured to receive laundry ((see [0024]) and to rotate about a rotation axis (see [0026]) that extends in a front-rear direction of the laundry treating apparatus (see Fig.1, [0006], [0024]) ; and a lifter (100) disposed on an inner circumferential surface of the drum (see [0025])and configured to, based on rotation of the drum, rotate about the rotation axis (see [0026]), the lifter comprising: a lifter frame (110, see Fig 12) installed on the inner circumferential surface of the drum (see Fig 12, [0013], [0030], [0033]), and a frame cover (120) that is coupled to the lifter frame and that protrudes radially inward from the inner circumferential surface of the drum (Fig 1), wherein the lifter frame comprises: a frame base (base of 110) coupled to the inner circumferential surface of the drum (see [0030], [0048]), a frame upper plate that is spaced apart from the frame base in a direction toward an inside of the drum (see annotated  Fig 5) and that defines a first water flow through-hole (115, Fig 5) that communicates with an inside of the lifter frame and an outside of the lifter frame and the first water flow through-hole at an upper surface of the lifter frame (see Fig 5), and a frame 

    PNG
    media_image1.png
    617
    618
    media_image1.png
    Greyscale

Lee et al. does not explicitly teach that the frame sidewall that connects the frame upper plate to the frame base, defines a second water flow through-hole and that is at a 
 In the analogous art of drivers (i.e. lifters) for drum washing machines, Keudell et al. teaches a lifter (driver 8) attached to drum (drum 3) (see [0020]) with a frame sidewall (see Fig 2) that defines a water flow through-hole (throughflow hole 10, see Fig 2, [0021], [0022]) that is at a lateral surface of the lifter frame  (see Fig 2) and that is in communication with an inside of the lifter frame and an outside of the lifter frame (see [0021]). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the frame sidewall of Lee et al. to add a water flow through-hole at a lateral surface of the lifter frame as taught by Keudell et al. so that that the second water flow through-hole communicates with the inside of the lifter frame and the outside of the lifter frame with the benefit of allowing washing liquor to flow through (see [0021]).
Regarding claims 2 and 17, the combination of Lee et al. and Keudell et al. teaches the laundry treating apparatus. Lee et al. further teaches that the frame upper plate (same as upper surface of the lifter frame) and the cover  upper plate (same as upper surface of the frame cover) face each other and extend in parallel to each other (see annotated Fig 5), and the frame sidewall (111, same as the lateral surface of the lifter frame) and the cover sidewall (121, same as lateral surface of the frame cover) face each other and extend in parallel to each other (see annotated Fig 5).  
Regarding claims 3 and 18, the combination of Lee et al. and Keudell et al. teaches the laundry treating apparatus. Lee et al. further teaches that an area of the frame upper plate is less than an area of the frame base (see annotated Fig 5), wherein a 
Regarding claims 4 and 19, the combination of Lee et al. and Keudell et al. teaches the laundry treating apparatus. Lee et al. further teaches that at least a part of the first water flow through-hole (115) (specially the one closer to screw insertion hole 119) is offset from at least a part of the water flow discharge hole (125) (see Fig 5).  
Regarding claims 5 and 20, the combination of Lee et al. and Keudell et al. teaches the laundry treating apparatus. Lee et al. further teaches that the drum defines a water flow inlet hole (115) at or in a region covered by the frame cover (Fig 9d), the water flow inlet hole (115) being configured to supply washing water into the lifter (see [0031]).  
Regarding claim 14, the combination of Lee et al. and Keudell et al. teaches the laundry treating apparatus. Lee et al. further teaches that the frame base defines a seating groove (see annotated Fig 5) along a circumference of the frame base and a tab binding port (117) in the seating groove (see Fig 7), and wherein the frame cover (120) comprises 
Regarding claims 15 and 21, the combination of Lee et al. and Keudell et al. teaches the laundry treating apparatus. Lee et al. further teaches that the lifter comprises: a plurality of front lifters disposed at a front portion of the drum and arranged along a   circumferential direction of the drum; and a plurality of rear lifters disposed at rear sides of the plurality of front lifters and arranged along the circumferential direction of the drum (see [0026], [0056], Fig 12); and that an opened area of the water flow discharge hole (125) is less than an opened area of the first water flow through-hole (115) (see Fig 5, 9d).
Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US20170191202) in view of Keudell et al. (DE4041324C2) and further in view of Hong et al. (KR-20140084951-A).
Regarding claims 6-10, the combination of Lee et al. and Keudell et al. teaches the laundry treating apparatus. 
The combination of Lee et al. and Keudell et al. does not explicitly teach that the lifter frame further comprises a spacer that protrudes from the frame upper plate toward the inner surface of the cover upper plate and that allows the inner surface of the cover upper plate to be spaced apart from the frame upper plate;  wherein the spacer is spaced apart from the inner surface of the cover upper plate; wherein the spacer is in contact with the inner surface of the cover upper plate; wherein the cover upper plate comprises a dome that protrudes upward from a position corresponding to the spacer; wherein the 
In the analogous art of lifters for drum type washing machines, Hong et al. teaches a drum washing machine (1) with a lifter (20) with a lifter frame (22) that further comprises a spacer (45) that protrudes from the frame upper plate (from the top part of 20, see Fig 3) toward the inner surface of the cover upper plate (30) and that allows the inner surface of the cover upper plate to be spaced apart from the frame upper plate (as seen in Fig 3);  wherein the spacer (45) is spaced apart from the inner surface of the cover upper plate; wherein the spacer (42) is in contact with the inner surface of the cover upper plate (Fig 3); wherein the cover upper plate (30) comprises a dome that protrudes upward from a position corresponding to the spacer (Fig 3); wherein the dome protrudes from an outer surface of the cover upper plate and is recessed from the inner surface of the cover upper plate to thereby define a concave portion (see [0025], [0026]) that receives at least a part of the spacer (Fig 3).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the lifter frame and cover of washing machine of Lee et al. and Keudell et al. with the spacer- dome design of Hong et al. with the benefit of having a lifter edge portion that is curved shape so as to prevent laundry damage during rotation (see [0028], [0029]).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US20170191202) in view of Keudell et al. (DE4041324C2) and further in view of Kim et al. (US20050204783).
Regarding claim 13, the combination of Lee et al. and Keudell et al. teaches the laundry treating apparatus. Lee et al. further teaches that the lifter frame (110) made of synthetic resin (see [0040]).
The combination of Lee et al. and Keudell et al. does not explicitly teach that the frame cover is made of metal.
In the analogous art of lifts for drum-type washing machines, Kim et al. teaches lifters (lifts 1) made of metal (see [0007], Claim 13).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the frame cover material of Lee et al. and Keudell et al. by using metal material of Kim et al., with the benefit of seamlessly integrating fabrication of surface protrusions with the inclined sides of the lifters i.e. ease of fabrication (see [0035], Kim et al.).
Allowable Subject Matter
Claims 11 and 12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 11 and 12, in the analogous art of drum type washing machines, Yoon et al. (US9062405B2) teaches a lifter (230) with plurality of balls (231) rotatably mounted on the lifter (Fig 4) and that are spaced apart from one another arranged along a longitudinal direction of the cover upper plate (230a), and wherein the water flow discharge hole (230c) comprises one or more water flow discharge holes (Fig 4) that are respectively defined between adjacent domes among the plurality of rotating balls.  
domes positioned right above the spacers of lifter frame and the plurality of water flow discharge holes that are arranged along a width direction of the cover upper plate.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PALLAVI CHITTA whose telephone number is (571)270-5314.  The examiner can normally be reached on 7:30 am- 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on (571) 272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 




/PALLAVI CHITTA Ph.D./Examiner, Art Unit 1711                 


/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711